Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed. Claim 22 has been withdrawn. The prior art discloses system and method for remote peritoneal dialysis exchanges as taught in (Minkus 2014/0276375) and dialysis machine having a conductivity sensor for determining fluid properties as taught in (Miller 2016/0082172).
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 recites “method of determining compatibility between a medical prescription and a home medical device, the method comprising: receiving, using a computer processor of a server, patient data from a clinical information system via the Internet, the patient data comprising: an identification of a patient associated with the patient data, and prescription parameters comprising treatment parameters for use in conducting a medical procedure according to the medical prescription on the patient using the home medical device; accessing, using the computer processor of the server, a database containing a plurality of sets of operational parameters respectively associated with a plurality of medical devices, the plurality of sets of operational parameters including operational parameters of the home medical device; performing a compatibility check, using the computer processor of the server, by comparing values of the prescription parameters of the medical prescription to ranges determined by the operational parameters of the home medical device from the database; generating, using the computer processor of the server, based on the compatibility check, a prescription compatibility response indicting if the prescription parameters of the medical prescription are able to be executed by the home medical device in order to conduct the medical procedure; providing, using the computer processor of the server, the prescription compatibility response via the Internet to the clinical information system; and based on the compatibility check: causing, using the computer processor of the server, the home medical device to perform a medical treatment based on the prescription parameters, or denying, using the computer processor of the server, an authorization to transmit the prescription parameters to the home medical device.”  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626